Name: 2000/611/EC: Commission Decision of 11 October 2000 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC (notified under document number C(2000) 2978) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  cooperation policy;  agricultural policy;  America;  trade
 Date Published: 2000-10-13

 Avis juridique important|32000D06112000/611/EC: Commission Decision of 11 October 2000 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC (notified under document number C(2000) 2978) (Text with EEA relevance) Official Journal L 259 , 13/10/2000 P. 0064 - 0064Commission Decisionof 11 October 2000amending Decision 94/278/EC drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC(notified under document number C(2000) 2978)(Text with EEA relevance)(2000/611/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(1), as last amended by Decision 1999/724/EC(2), and in particular Article 10(2)(a) thereof,Whereas:(1) Commission Decision 94/278/EC(3), as last amended by Decision 98/597/EC(4), establishes a list of third countries from which Member States authorise imports of certain products referred to by Directive 92/118/EEC.(2) Ecuadorian authorities requested to add Ecuador to the list of third countries from which Member States authorise imports of snails intended for human consumption. A Community on-the-spot inspection has not yet been carried out. However, the health guarantees provided by Ecuadorian authorities are considered adequate to justify the inclusion of Ecuador on that list. This Decision may be reviewed in the light of the outcome of any future Community inspection.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Part XI of the Annex to Decision 94/278/EC, the following line is added in accordance with the alphabetical order of the ISO code:">TABLE>"Article 2This Decision is addressed to the Member States.Done at Brussels, 11 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 62, 15.3.1993, p. 49.(2) OJ L 290, 12.11.1999, p. 32.(3) OJ L 120, 11.5.1994, p. 44.(4) OJ L 286, 23.10.1998, p. 59.